Citation Nr: 0314809	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  01-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision in which 
the RO continued the denial of the veteran's claim of service 
connection for asthma, on the basis that new and material 
evidence had not been submitted to reopen that claim.  The 
veteran filed a notice of disagreement in August 2001 and a 
statement of the case (SOC) was issued in November 2001.  The 
veteran submitted a substantive appeal in November 2001.

In January 2003, the Board requested additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  Consequently, in 
April 2003, the Board received additional, pertinent 
evidence, and notified the veteran and his representative of 
the receipt of such evidence.

In May 2003, the Board remanded the case to the RO for 
further evidentiary development and readjudication consistent 
with cited court precedent.  Per the Board's instruction, the 
RO readjudicated the veteran's claim in light of additional 
evidence obtained through Board development, but continued 
the denial of the claim (see May 2003 supplemental SOC 
(SSOC)).  Hence, this matter has been returned to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  In an October 1998 decision, the Board denied service 
connection for asthma.  The veteran was notified of that 
decision in October 1998.   

3.  The additional evidence associated with the claims file 
since the October 1998 Board denial of the claim for service 
connection for asthma is includes evidence that is not 
cumulative or duplicative and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for asthma.


CONCLUSIONS OF LAW

1.  The October 1998 Board decision that denied the veteran's 
claim for service connection for asthma disorder is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2002).  

2.  New and material evidence to reopen the veteran's claim 
for service connection for asthma has been submitted and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West  2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.  This is 
especially so in view of the favorable disposition of the 
veteran's application to reopen his claim for service 
connection for asthma.

Analysis

The veteran and his representative seek to reopen the 
veteran's claim for service connection for asthma.  In an 
October 1998 decision, the Board denied the claim.  That 
decision was based upon consideration of the veteran's 
service medical records, his statements (including testimony 
at a personal hearing), several lay statements, reports of VA 
examination, VA medical records, and private treatment 
records.  The basis for the denial was that there was no 
medical evidence or opinion linking any asthma to service.  
The Board decision cited the absence of medical evidence 
showing asthma in service, or for nearly two years post-
service.  The October 1998 Board decision also determined 
that, assuming arguendo that the veteran's asthma pre-existed 
service, there was no evidence that asthma worsened in 
service.  When the Board disallows a claim, the disallowance 
is final unless the Chairman determines that reconsideration 
is warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2002).  As reconsideration of the 
October 1998 Board denial has not been ordered, and no other 
exception to finality applies, that decision is final as to 
the evidence then of record.  

The veteran has sought to reopen the claim since shortly 
after the Board's October 1998 decision.  Under pertinent law 
and VA regulations, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the June 2001 
denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.]

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent to the veteran's claim, the evidence of record at 
the time October 1998 Board decision included the veteran's 
application service medical records.  According to the 
evidence of record, the National Personnel Records Center 
(NPRC) initially provided service medical and dental records 
in March 1993.  Citing the veteran's allegations during an 
August 1995 RO hearing, the Board remanded the claim in March 
1997 to obtain service medical evidence that the veteran was 
treated for asthma at Loring Air Force Base Hospital in 1965.  
The RO made repeated attempts to obtain additional service 
medical records reflecting the veteran's alleged treatment.  
In June 1997, the NPRC responded that all available medical 
records were provided and no medical records were located 
reflecting the alleged treatment in 1965.  

In addition, the evidence of record included the veteran's 
personal statements and lay statements from relatives and 
friends asserting that the veteran's asthma was incurred or 
aggravated during service.  Lay statements included a March 
1994 letter from his commanding sergeant, who indicated that 
the veteran was taken to Loring Air Force Base Hospital for 
treatment of asthma in October 1965, and that the veteran had 
an asthma attack in January 1966.  Furthermore, an October 
1997 VA pulmonary examination report provided diagnoses of, 
among other things, chronic asthma.

The evidence associated with the claims file since the 
October 1998 Board decision consists of various statements by 
the veteran alleging that his pulmonary disability is related 
to service, a "buddy" statement, VA medical records, and 
opinions by a VA physician submitted by the veteran 
purporting to substantiate his claim.  In letters dated in 
December 1999 and January 2000, R. Smith, indicated that he 
witnessed the veteran's asthma attacks while stationed with 
the veteran at Caribou, Maine, and Rehobath, Massachusetts.  
He recalled that the veteran had several asthma attacks while 
stationed at Caribou, Army Nike Site, from the fall of 1965 
to the spring of 1966.  He recalled that the veteran was 
hospitalized at the military hospital at Loving Air Force 
Base.  He also recalled that the veteran had periodic asthma 
attacks in the spring of 1996 when they served at Nike Site 
in Rehobath.  

In December 1997, the veteran underwent pulmonary 
consultation at the Togus, Maine, VA Medical Center (VAMC) 
for asthma.  The VA treating physician, G. Boccia, M.D., 
reported that the veteran provided a medical history of 
asthma diagnosed in service, hospitalization for asthma in 
service, and severe problems with asthma in service.  The 
veteran also reported that his service medical records were 
lost.  In a September 1998 statement, Dr. Boccia cited his 
December 1997 consultation report in support of the veteran's 
claim.  Dr. Boccia indicated that there was no reason to 
doubt the veteran's veracity as to his service medical 
history, and he believed that the veteran "should be 
service-connected for asthma."  Later, in November 2001, Dr. 
Boccia wrote to the veteran, answering the veteran's 
questions posed at a prior clinical visit concerning in-
service exposure to diesel fumes, second-hand cigarette 
smoke, and "gas training."  According to Dr. Boccia's 
letter, diesel fumes could acutely worsen asthma, and 
cigarette smoke could worsen asthma, acutely and/or 
chronically.  Dr. Boccia could not answer the veteran's 
questions concerning "gas training" for lack of the 
specificity.  The VA medical records related to the veteran's 
treatment by Dr. Boccia and other VA personnel, dated from 
December 1997 to April 2003, were associated with the claims 
file.  The VA records showed alternating diagnoses of asthma 
and chronic obstructive pulmonary disease (COPD), in stable 
condition.  In April 2002, a VA physician noted a medical 
history of asthma since childhood, worsened by exposure in 
military.  The VA treating indicated that VA medical records 
were reviewed.  No other medical evidence was cited.

The additional evidence cited above is, for the most part, 
"new" in the sense that it was not previously considered by 
agency decisionmakers.  Furthermore, the Board deems the new 
VA medical evidence (including opinions provided by Dr. 
Boccia) to be so significant that it must be considered in 
order to fairly decide the merits of the service connection 
claim.  As new and material evidence has been submitted, the 
criteria for reopening the claim for service connection for 
asthma have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  




ORDER

As new and material evidence has been presented to reopen the 
claim for service connection for asthma, to this extent, the 
appeal is granted.


REMAND

In light of the Board's conclusion that the claim of service 
connection for asthma is reopened, the claim must be reviewed 
on a de novo basis.  In order to ensure that the veteran's 
procedural rights are protected insofar as he is provided 
adequate notice and opportunity to present argument and 
evidence on the underlying question of service connection, a 
remand of the case to the RO is indicated.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that additional development is 
warranted.  The VCAA and implementing regulations provide 
that VA examinations should be ordered to address matters 
that require medical knowledge, to include the question of 
nexus, if needed to resolve the issue on appeal.  See  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The 
Board notes that the  veteran's VA treating physician, Dr. 
Boccia, has suggested that the veteran's current disability 
of asthma is linked to the asthma diagnosed and treated in 
service (as alleged by the veteran).  However, there is no 
competent evidence of record addressing the underlying issue 
of whether it as least as likely as not that the veteran had 
asthma in service.  Hence, further examination of the veteran 
is warranted.

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's service 
connection claim.
 
Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his representative for the purpose of 
determining whether there are any 
additional arguments to present on the 
veteran's behalf or evidence to submit in 
support of his claim for service 
connection, on the merits.  

2.  If the veteran or his representative 
identifies (and provides sufficient 
information, and, if necessary, 
authorization for) additional, 
outstanding pertinent medical evidence, 
the RO should attempt to obtain such 
evidence, following the procedures 
prescribed in 38 C.F.R. § 3.159 

3.  After the veteran and/or his 
representative respond (or a reasonable 
time period for the veteran's response 
has expired) and any available are 
associated with the claims file, the RO 
should arrange the veteran to undergo a 
VA respiratory examination at the 
appropriate VA medical facility to the 
determine the nature and likely etiology 
of the claimed asthma.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

Based on examination, review of the 
record, and the veteran's assertions of 
history, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is, as least 
as likely as not, that the veteran 
suffered asthma during service.  If so, 
the examiner should determine if any 
currently diagnosed asthma is, as least 
as likely as not, linked to such in-
service asthma.  In reaching this 
opinion, the examiner should review and 
discuss the specific opinions provided by 
the veteran's VA treating physician in 
December 1997 and November 2001.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice of the examination sent to the 
veteran. 

5.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on the 
merits in light of all pertinent evidence 
and legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent 
additional legal authority considered, 
and full reasons and bases for the RO's 
determinations) and afford him the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

